Citation Nr: 0714161	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-26 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty for over fourteen years, 
ending in August 1983.  The veteran died in June 1985 and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which declined a petition to reopen a 
claim for service connection for the veteran's death. 

The issue of service connection for the veteran's death is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1985 decision, the RO denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death on the basis that the 
evidence did not show that the cause was either incurred in 
service or related to an event or incident of service.

2. Evidence received since the November 1985 RO decision is 
new to the claims file, and consists of service medical 
records that were not in the file at the time of the 1985 
decision.




CONCLUSION OF LAW

The evidence received since the November 1985 RO decision is 
new and material, and a claim of service connection for the 
cause of the veteran's death may be reopened. 38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant brought her initial claim for service 
connection for the cause of the veteran's death in September 
1985.  In November 1985, the RO denied service connection on 
the grounds that the evidence did not show that the cause of 
the veteran's death, coronary thrombosis, was either incurred 
in or related to an inservice event or incident.  The 
appellant was notified by letter in December 1985; she did 
not appeal it.  The November 1985 decision is final.  38 
U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.

38 C.F.R. § 3.156(c) provides that "[w]here the new and 
material evidence consists of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction."  The 
appellant has supplied service medical records that were not 
of record at the time of the original decision.  In 
accordance with 3.156(c), the 1985 decision may be 
appropriately reopened and reconsidered.


As to the petition to reopen the claim of service connection, 
reopening has been granted, as discussed above.  As such, the 
Board finds that any error related to the Veterans Claims 
Assistance Act as to reopening is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006). 


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is granted.  


REMAND

Because the appellant's petition to reopen her claim for 
service connection for the cause of the veteran's death was 
denied on each occasion, the claim has not yet been 
adjudicated by the RO on the merits.  The RO must be given 
the opportunity to consider this issue in the first instance 
to ensure that the appellant is not prejudiced.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-93 (1993).

Accordingly, the case is REMANDED for the following action:

The AMC should adjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


